IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,               :   No. 2364 Disciplinary Docket No. 3

                  Petitioner                  :   No. 81 DB 2015

             v.                               :   Attorney Registration No. 86611

MARY ELLEN CHAJKOWSKI,                        :   (Out of State)

                  Respondent




                                           ORDER


PER CURIAM


      AND NOW, this       1st   day of June, 2017, upon consideration of the Petition for

Review and responses to a Report and Recommendations of the Disciplinary Board,

Mary Ellen Chajkowski is suspended from the Bar of this Commonwealth for a period of

one year and one day, and she shall comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).